Pfeifer, J.,
dissenting.
{¶ 15} Smith was convicted of several counts of rape and other offenses and imprisoned. State v. Smith, 2d Dist. Montgomery No. 10114, 1987 WL 17799 (Oct. 2, 1987). After the enactment of Megan’s Law, Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II, 2560, he was classified as a sexually oriented offender, subject to various reporting requirements. In 2008, Megan’s Law was supplanted by the Adam Walsh Act, 2007 Am.Sub.S.B. No. 10, which has been the subject of much litigation in Ohio, including, notably, State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d 753.
{¶ 16} Smith alleges that he is currently in prison based on his convictions for failure to comply with certain reporting requirements under the Adam Walsh Act. He asserts that he should be subject to the reporting requirements of Megan’s Law, not the more onerous reporting requirements of the Adam Walsh Act, some of which have been held unconstitutional. Smith is proceeding pro se and, not surprisingly, given the dense thicket that is post-Bodyke sentencing litigation, his arguments are somewhat muddled. The bottom line is that he could be right in asserting that he is being held unjustifiably for violating reporting requirements that he might not have been required to follow.
{¶ 17} This case is substantially similar to State v. Gingell, 128 Ohio St.3d 444, 2011- Ohio-1481, 946 N.E.2d 192. In that case, a defendant convicted of rape before Megan’s Law was enacted was reclassified as a Tier III sexual offender under the Adam Walsh Act. He was then convicted for failure to register under provisions of the Adam Walsh Act. Once some of the reporting requirements in the Adam Walsh Act were held unconstitutional in Bodyke, Gingell’s original classification under Megan’s Law was reinstated. We vacated Gingell’s conviction for violating the reporting requirements under the Adam Walsh Act, but we did not determine whether he met the reporting requirements imposed by Megan’s Law. Id. at ¶ 8.
{¶ 18} To afford substantial justice to the pro se relator in this case, I would grant the writs and require the trial court to determine which reporting require*54ments Smith is subject to and the current state of his compliance with those requirements.
Darryl Smith, pro se.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Carley J. Ingram, Assistant Prosecuting Attorney, for appellee.
{¶ 19} I dissent.
Lanzinger and O’Neill, JJ., concur in the foregoing opinion.